Citation Nr: 1233839	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  07-18 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to initial ratings for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to June 11, 2009 and in excess of 70 percent since June 11, 2009.

3.  Entitlement to an effective date prior to June 11, 2009 for a 70 percent rating for PTSD.

4.  Entitlement to an effective date prior to June 11, 2009 for the grant of a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Roanoke RO in February 2006, December 2007, and July 2010.

In May 2012, the Veteran testified at a Central Office hearing before the undersigned; a transcript of this hearing is associated with the claims file.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file. 

The issue of service connection for a cervical spine disorder and an earlier effective date for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



1.  A December 2007 rating decision granted service connection for PTSD, effective October 16, 2006; the Veteran timely appealed the level of compensation for the service-connected disability.

2.  Beginning October 16, 2006, the date the claim for service connection was received, the clinical signs and manifestations of the service-connected PTSD are shown to more nearly approximate a disability picture manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood due to symptoms of social avoidance, isolation, intrusive memories, flashbacks, nightmares, sleep difficulties, hypervigilance, anxiety, depressed mood, decreased concentration, and irritability, as well as manifestations demonstrating an inability to establish and maintain effective relationships; total occupational and social impairment is not demonstrated.

3.  Compensation for a 70 percent rating for PTSD prior to October 16, 2006 lacks legal merit. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 70 percent, but no higher, beginning October 16, 2006 for the service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130 including Diagnostic Code (Code) 9411 (2011). 

2.  The criteria for the assignment of a rating in excess of 70 percent for the service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130 including Code 9411 (2011).

3.  An effective date for a 70 percent disability rating prior to October 16, 2006 for PTSD lacks legal merit and is dismissed as a matter of law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5110(a) (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a). 

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Since the December 2007 rating decision on appeal granted service connection for PTSD, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman, supra.  Thus, any possible notice error is harmless since remanding this case back to the RO for further VCAA development would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003). 

In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  

In this case, the necessary SOC was issued in July 2008.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002). 

The Veteran's service treatment records have been associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for VA examinations.  These examinations are deemed adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, VA's duty is met. 

Legal Criteria and Analysis

A December 2007 rating decision granted service connection for PTSD and assigned a 50 percent rating, effective October 16, 2006.  After the Veteran initiated an appeal of the initial rating assigned, a July 2010 rating decision increased the rating of PTSD to 70 percent, effective June 11, 2009.  

For reasons that will be discussed in further detail below, the Board finds that the criteria for a 70 percent rating, but no higher, were at least as likely as met throughout the appeal and that an effective date of this increase is October 16, 2006, but no earlier.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, with an initial rating assigned following the grant of service connection, as here, separate "staged" ratings may be assigned for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's statements describing his symptoms are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected PTSD is currently assigned staged ratings of 50 and 70 percent.

The rating criteria for rating mental disorders are as follows:

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130  [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. 

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed, avoids friends, neglects family, and is unable to work). 

The terms "mild," "moderate," "moderately severe," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R § 4.6. 

An October 2006 letter from R. W., a private psychologist who evaluated the Veteran twice in September 2006 and once in October 2006, indicates the Veteran had recurrent intrusive memories, flashbacks, nightmares, and psychological distress as reactivity associated with traumatic events related to his PTSD.  He endorsed symptoms of increased withdrawal from activities and people associated with the traumatic events; progressively more apathy regarding previously enjoyable activities; increased irritability; little patience; sleeping difficulties; and problems with concentration and memory.  The psychologist opined that the current severity of the Veteran's symptoms caused significant impairment in interpersonal functioning, occupational functioning, and routine daily activities.  

An October 2006 treatment record from a private counselor states that the Veteran had occupational and social impairment from symptoms of panic, depression, impairment of judgment and memory, and disturbances of motivation and mood.  His GAF score was 45 to 50.

A November 2006 VA treatment record indicates the Veteran received ongoing treatment for his psychiatric disorder.  He continued to have difficulty sleeping, frequent intrusive thoughts, and social withdrawal.  Recent events in Iraq exacerbated his symptoms although the capture and sentencing of Saddam Hussein had brought him some relief.  His condition was considered stable.

A September 2007 letter from R. W. does not indicate any significant changes in the Veteran's symptoms since the October 2006 letter.

An October 2007 letter from R.W. contains the psychologist's impressions of the Veteran's mental status and functioning.  The Veteran continued to have intrusive memories, flashbacks, nightmares, psychological distress, and reactivity regarding situations or cues associated with traumatic events.  His withdrawal from social activities and increased apathy regarding previously enjoyed activities had sporadic improvement but he continued to struggle with irritability and with having little patience.  He also still had problems with sleeping, concentration, and memory.  There was no change in the impact on his interpersonal functioning, occupational functioning, and routine daily activities. 

On November 2007 VA QTC examination, the Veteran's primary complaints were anger, frustration, lack of sleep, and nightmares.  He also endorsed symptoms of sleep difficulties that included nightmares (once a month), nearly daily flashbacks, frequent irritability, increased social avoidance, hypervigilance, being easily startled, and feeling distant from others.  The Veteran had intermittent suicidal feelings but was never homicidal or psychotic.  He had been retired since 1990 with sporadic employment afterwards and he had not worked at all for several years.

The mental status examination indicates the Veteran was open and forthcoming, polite, and cooperative.  His behavior was normal and he was considered a reliable historian.  His memory function was good and no deficits were elicited.  His insight and judgment were also considered good.  The Veteran's mood and affect were blunted and sad.  He was not acutely suicidal, homicidal, psychotic, manic, hypomanic, or obsessive or compulsive.  The psychiatrist opined that the Veteran was capable of performing work from a mental health standpoint as long as the work was not stressful or labor intensive.  His GAF score was 50.

Private treatment records from R. W. from December 2007 to March 2008 indicate that the Veteran's emotional functioning was adversely affected by his physical problems and included an increase in his PTSD symptoms.  Although there was no suicidal or homicidal ideation, there was a clear deterioration in his mood and functioning.  He also reported having an increase in stress, frustration, concentration problems, and mood swings related to his ongoing disability and benefits problems.  He indicated that the treatment had enabled the Veteran to deal with PTSD symptoms better.  During an anniversary of a traumatic event in service, the Veteran reported having the usual unrest, depression, and emotional turmoil that occurred during this time of year.

January, February, and May 2008 VA mental health records show that the Veteran reported having interpersonal, intrapersonal, and familial issues that were affecting him.  He also had increased sleep difficulties, intrusive thoughts, depressed mood, anhedonia, frustration and irritability, social withdrawal, and avoidance behavior.  He denied suicidal or homicidal ideation, delusions, and hallucinations.  His insight was fair, his mood was described as "okay", and his affect was euthymic.  He was tolerating his medications without side effects.  

A December 2008 letter from R.W. contains the psychologist's impressions of the Veteran's mental status and functioning.  The Veteran continued to have intrusive memories, flashbacks, nightmares, psychological distress, and reactivity regarding situations or cues associated with traumatic events.  He exhibited general withdrawal from social activities, general feelings of estrangement from others, anxiety in social situations, and general apathy regarding previously enjoyable activities.  His range of emotions was limited and he demonstrated ongoing struggles with irritability, low frustration tolerance, and a tendency to express his anger out of proportion to the precipitating event.  He continued to have sleep difficulties as well as problems with concentration and memory.  

Regarding mental status, the Veteran consistently dressed casually and was neatly dressed and groomed.  He was personable and cooperative due to familiarity and trust engendered by their contact over the years.  He demonstrated anxiety in public and in social interactions.  His mood was depressed and angry and his affect was generally appropriate but restricted in range and with evidence of more intense anger than warranted by situations.  He was typically alert and oriented with no evidence of hallucinations, delusions, or other psychotic symptoms, although he did experience flashbacks.  The Veteran's thought processes were organized and goal-directed, but he did occasionally have difficulty concentrating, maintaining his train of thought, and finding words.  His memory was generally good, but he exhibited occasional forgetfulness regarding recent or immediate events.  His thought content was occasionally vague with passive suicidal ideation as well as frustration and preoccupation with service and benefits with VA.  He also reported an increase in occasional obsessive thinking involving worry about objectively inconsequential things.  His speech was clear and his insight and judgment were good.  The psychologist commented that on most days the Veteran's symptoms were moderate to severe.  His current GAF score was 49.

The psychologist also indicated that the severity of the Veteran's PTSD symptoms and functional impairment would interfere with the Veteran's job reliability, punctuality, and attendance.  He added that the Veteran's symptoms would interfere with his ability to follow work rules, interact with coworkers and supervisors, recall and carry out instructions, and behave in an emotionally stable manner.

The Veteran had an ongoing struggle with irritability, low frustration tolerance, and a tendency to express his anger out of proportion to the precipitating event.  He experienced some sleep difficulties and ongoing problems with concentration and memory.  His withdrawal from social activities and increased apathy regarding previously enjoyed activities had sporadic improvement, but he continued to struggle with irritability and little patience.  He also still had problems with sleeping, concentration, and memory.  There was no change in the impact on his interpersonal functioning, occupational functioning, and routine daily activities.

A March 2009 affidavit from the Veteran's wife indicates that his symptoms worsened over the years.  He had a "doom and gloom" attitude and his anxiety and panic attacks had taken a toll on him.  He had difficulty sleeping, and he was becoming more withdrawn from people, which resulted in having essentially no social life or friends.  She stated that when in stressful situations, the Veteran entered into rages, and during these times he was scary and not pleasant to be around.  He was cynical and mistrustful at times, anxious, tense, depressed, and occasionally forgetful.

The affidavits from the Veteran's daughter and son indicate that he was preoccupied with danger and that he always sat facing the door.  He was tense, irritable, impulsive, and angry with small things triggering his rage.  He had no friends and did not mix well with others socially.  They had seen an increase in symptoms over the years.

A December 2010 letter from R.W. contains the psychologist's impressions of the Veteran's mental status and functioning.  He had treated the Veteran since September 2006, and the Veteran continued to have intrusive memories, flashbacks, nightmares, psychological distress, and reactivity regarding situations or cues associated with traumatic events.  He exhibited general withdrawal from social activities and general feelings of estrangement from others, anxiety in social situations, and general apathy regarding previously enjoyable activities.  His range of emotions was limited, and he routinely engaged in behavior that interfered with routine activities (examples of such behavior includes always sitting with his back to the wall and facing the door in public places, and avoiding cans or other objects due to concerns about booby traps, etc.).  Since the beginning of treatment in 2006, the Veteran's symptoms caused significant impairment in interpersonal functioning, occupational functioning, and routine daily activities.  The GAF scores varied over the years but they never exceeded 49.

Regarding mental status, the Veteran consistently dressed casually and was neatly dressed and groomed.  He was personable and cooperative due to familiarity and trust engendered by their contact over the years.  He demonstrated anxiety in public and in social interactions.  His mood was typically depressed and angry and his affect was generally appropriate but restricted in range and with evidence of more intense anger than warranted by situations.  He was typically alert and oriented with no evidence of hallucinations, delusions, or other psychotic symptoms, although he did experience flashbacks.  The Veteran's thought processes were organized and goal-directed, but he did occasionally have difficulty concentrating, maintaining his train of thought, and finding words.  Memory was generally good, but he exhibited occasional forgetfulness regarding recent or immediate events.  His thought content was occasionally vague with passive suicidal ideation as well as frustration and preoccupation with service and benefits with VA.  He also reported an increase in occasional obsessive thinking involving worry about objectively inconsequential things.  His speech was clear and his insight and judgment were good.  The psychologist commented that on most days the Veteran's symptoms were moderate to severe.

The Veteran had an ongoing struggle with irritability, low frustration tolerance, and a tendency to express his anger out of proportion to the precipitating event.  He experienced some sleep difficulties and ongoing problems with concentration and memory.  His withdrawal from social activities and increased apathy regarding previously enjoyed activities had sporadic improvement, but he continued to struggle with irritability and little patience.  He also still had problems with sleeping, concentration, and memory.  There was no change in the impact on his interpersonal functioning, occupational functioning, and routine daily activities.

On April 2011 VA QTC examination, the psychiatrist noted that he had conducted the previous examination in November 2007.  The Veteran's primary complaints were nervousness, poor sleep, and anger.  He endorsed multiple PTSD symptoms that included sleep problems, frequent nightmares, intrusive thoughts, social isolation and trying to avoid being in public whenever possible, hypervigilance, irritability, anxiousness, anger, and difficulty with concentration and memory.

On mental status examination, the Veteran appeared disheveled.  He was open, forthcoming, polite, and cooperative.  His behavior was normal, and he was considered truthful and a good historian.  His speech and thought processes were goal-directed.  He was oriented, and his memory was good with no evidence of deficits.  His mood and affect were sad and anxious, but he was not acutely suicidal, homicidal, violent, psychotic, manic, hypomanic, or obsessive or compulsive.  The Veteran was able to understand and complete simple commands and understand complex commands but with difficulty in executing commands when they entailed applied thinking, remembering multiple details, and interacting with coworkers.  He was able to perform the activities of daily living to include daily hygiene.  He had difficulty establishing and maintaining relationships.  His GAF score was 50.

An affidavit dated in March 2011 from P.T, who works for an organization that helps veterans with emotional problems, indicates that he had observed the Veteran since 1993.  He had always known the Veteran to be despondent about his future.  He witnessed panic attacks, avoidance of people, moodiness, and depression.

An October 2011 letter from E.T, another private psychologist, indicates the Veteran had a consistency in symptoms from 2006 to 2009 based on a review of multiple treatment records.  These symptoms included sleep difficulties, intrusive thoughts, flashbacks, emotional numbing and a void of feeling, difficulty trusting, a lack of close friends, and troubled interpersonal relationships.  The Veteran also had frequent bouts of irritability, anger outbursts, hypervigilance, an exaggerated startle response, and impaired concentration.  The GAF score was 47.

Based on a careful review of the record, the Board finds that an initial rating of 70 percent is approximated for the period of the appeal prior to July 11, 2009 due to deficiencies in work, family relations, and mood, and an inability to establish and maintain effective relationships.

Deficiency in work was reported throughout the period prior to July 11, 2009 and has been noted by the private psychologist during the entire time he has treated the Veteran.  The November 2007 QTC examiner also indicated that the Veteran's PTSD symptoms would put significant restrictions on the type of work he could perform.

Deficiencies in family is not addressed much in the record but based on the affidavits from the Veteran's wife and children, the Veteran's symptoms have created strains in their relationship.  In particular, the Veteran's low tolerance, anger, and propensity to become enraged over inconsequential events appear to have adversely affected his family relations.

Deficiency in mood is consistently reported by the private psychologist throughout this period and is demonstrated in the Veteran's panic attacks, depression, irritability, anger, and low frustration tolerance.  He was also reported to have deterioration in mood and to experience mood swings.  Some of these symptoms were also noted by the November 2007 QTC VA examiner and the Veteran's family members.

Regarding an inability to establish and maintain effective relationships, treatment records show that the Veteran's social withdrawal was noted as early as 2006 and continued through 2008.  March 2009 statements from the Veteran's family also report that he has no close friends or a social life.  Some records also note his discomfort in social settings.

Although his judgment has primarily been either fair or good during the course of the appeal and there does not appear to be any significant deficiency in his thinking, the areas in which deficiencies are shown are sufficient to approximate the criteria for a 70 percent rating.

The Board also considered the GAF scores which are shown to range between 45 and 50.  Scores this high are consistent with serious symptoms and serious impairment in social and occupational functioning.  Thus, they are compatible with the level of impairment associated with a 70 percent rating.

For the reasons stated, the Board finds that a higher rating of 70 percent may be assigned for the period prior to July 11, 2009. 

A higher rating of 100 percent is not warranted at any time during the appeal as the service-connected PTSD does not produce total occupational and social impairment.  In this regard, there is no evidence of gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Although the Veteran is shown to have occasional suicidal ideation, he is not shown to be a danger to self.  His appearance was noted to be disheveled on the most recent QTC examination, but this was a single occurrence and he was found to be able to perform adequate hygiene and attend to the activities of daily living.  Thus, at no time during the appeal does the disability picture of PTSD warrant assignment of a 100 percent rating.

The Board has also considered whether referral for an extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008). However, there is nothing in the record that reflects or suggests that the service-connected PTSD is productive of an unusual or exceptional disability picture as to render impractical its rating under the provisions of the criteria applied in this case. 

The current 70 percent rating indicates a significant degree of impairment resulting from the service-connected PTSD, but there is no evidence that the disability is unusual or exceptional. The manifestations presented by this disability are contemplated and encompassed by the schedular criteria.  The Veteran's treatment providers and the QTC VA examiner have also not indicated that there is anything unusual or exceptional about the severity or impact of PTSD on the Veteran's life.  Although E.T was asked by the Veteran's attorney to address in her report the question of whether PTSD qualified the Veteran for extraschedular consideration, a direct response was not provided.  Instead she essentially reported that the Veteran's medication produced fatigue, itching, and drowsiness and that he had difficulty concentrating.  She also stated that PTSD and the service-connected heart disability affected his ability to participate in sports or recreational activities, shop, drive long distances, be in crowds, and work without missing 3 to 4 days of work per month if employed.  None of her comments suggest that the PTSD alone produces a disability picture not contemplated by the schedular criteria.

Accordingly, on this record, the criteria for submission for assignment of an extraschedular rating for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied. 

As to the question of the effective date of the 70 percent rating, the Board notes that while the Veteran's attorney has identified the issue as a separate claim it is actually encompassed in the appeal involving the issue of entitlement to an initial higher rating for PTSD.

When an initial rating is appealed following the grant of service connection it is not a new claim, rather it is an original claim placed in appellate status.  Fenderson, supra.  At the time of an initial rating, separate ratings can be assigned for separate periods of time.  Id.  In the present case, when the RO assigned staged ratings by awarding a 70 percent rating, effective June 11, 2009, the question of the original rating had already been placed in appellate status.  Thus, the Board had jurisdiction over the appropriate rating or ratings to be assigned and their effective dates over the course of the appeal.

Since the Board finds that a 70 percent rating may be assigned for the entire period; the effective date established for this rating is October 16, 2006, which is the date the claim for service connection was received.

The Board notes that the Veteran's attorney asserts that the effective date of the rating should be even earlier based on either an informal claim in September 2006 or a record of VA treatment in August 2006.  His contentions regarding an earlier date lack legal merit since an initial rating cannot be earlier than the date of receipt of the original claim for service connection.

The determination of the effective date for an original claim or a reopened claim is governed by 38 U.S.C. § 5110(a), which provides: "Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim [or] a claim reopened after final adjudication ... shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation similarly states that the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later, unless the claim is received within one year after separation from service.  See 38 C.F.R. § 3.400 (2011).

Despite the attorney's statements and the various case law cited to, there is no precedent in his situation for establishing an effective date prior to the date service connection came in effect.

The attorney's theory of entitlement relies on documents that he believes can be construed as informal claims in order to establish an earlier date.  He attempts this, in part, based on his interpretation of a regulation indicating that once a claim has been allowed, treatment records may be accepted as an informal claim for increased benefits.  See 38 C.F.R. § 3.157 (2011).  Thus, according to the attorney, once service connection was granted, VA treatment records that were submitted with the formal claim can be accepted as a informal claim to establishing the effective date.

While 38 C.F.R. § 3.157 does permit medical records to be accepted as an informal claim to reopen or a claim for increased benefits, it only applies to situations when a claim was previously denied or allowed and the Veteran is seeking a higher rating due to an increase in disability.  Here, there was no previous denial of a claim, and since the matter on appeal involves an initial rating, it does not involve an increased rating claim.  A claim for an increased rating is a new claim.  See Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (claim for increase "based upon facts different from the prior final claim"); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992) (in claim for increased rating "veteran claims that his service-connected disability has undergone an increase in severity since that prior claim" (emphasis in original)).  

By trying to establish an effective date for the 70 percent rating earlier than October 16, 2006 using other documents as the basis for a claim, the Veteran's attorney is essentially trying to change the effective date for the grant of service connection.  In this regard, he contends that since the Veteran appealed the initial rating, it precluded any aspect of the decision from becoming final and, therefore, the entire claim remained open.  In other words, the effective date for the grant of service connection also remains open.  The Board finds that this reasoning is flawed.

Overall, a claim or case for benefits is comprised of separate issues and once service connection is granted, the rating and the effective date are issues that require separate NODs to be placed in appellate status.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date); Holland v. Gober, 10 Vet. App. 433 (1997).

In this case, the effective date for the grant of service connection was established in the December 2007 rating decision.  Although the Veteran initiated a timely appeal of the initial rating assigned, no appeal was initiated as to the effective date of the grant of service connection, which is a separate issue.  Consequently, the effective date issue became final.  38 U.S.C.A. § 7105 (West 2002).

The theory that an effective date for the 70 percent rating can precede October 16, 2006 attempts to circumvent the finality of the effective date for grant of service connection.  His attempt to establish an earlier effective date on this basis amounts to a "freestanding claim" and must be dismissed.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).


ORDER

An initial 70 percent rating for PTSD effective October 16, 2006 is granted, subject to the regulations applicable to the payment of monetary benefits.

An initial rating in excess of 70 percent for PTSD is denied.

Entitlement to an effective date for PTSD prior to October 16, 2006 is dismissed.


REMAND

The Board finds that additional development is needed with regard to the claim of service connection for a cervical spine disorder.  

The Veteran contends that an injury in service involving a blow to the back of his neck is related to his current cervical spine disorder.  Although no service treatment records are available that document any treatment for the injury, his personnel records do corroborate his assertion, as he was injured while performing his duties as a military police officer.

Significantly, there are post-service medical records that indicate the Veteran also suffered a work-related injury to his neck in 1995.  These records also show that he filed a worker's compensation claim in connection with this injury.  It appears that some, but not all medical records, particularly those immediately following the injury, have been associated with the claims file.  The outstanding records should be obtained on remand.  

The Veteran must also be scheduled for another VA examination since the April 2007 QTC VA examination is inadequate.  The negative opinion was based in part on the examiner's determination that there was no documented neck injury in service despite noting that the Veteran's narrative of the incident at that time stated that he went to the hospital for treatment of a head injury and that he also had a cut on the back of the neck.  Based on the incident report, the Board finds that enough information was provided in the account to corroborate that the injury included the neck even if there are no available medical records that document the extent of his injuries.  The Veteran is competent to report any injury he received.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board further notes that a decision on the claim for service connection could change the outcome of the Veteran's claim for an earlier effective date for a TDIU.  As such, the claims are inextricably intertwined.  For this reason, the service connection claim must be resolved prior to the adjudication of claim for an earlier effective date for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issues. 

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, the RO should secure complete clinical records of all such evaluations and/or treatment associated with the Veteran's worker's compensation claim and disability benefits he receives from the state of Virginia.  If any records sought are unavailable, the Veteran and his attorney should be so notified and asked to provide copies of these records. 

2.  Then, the RO must schedule the Veteran for a VA orthopedic examination to determine the nature and likely etiology of his cervical spine disorder.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

The report must detail the history of the claimed disability and all findings must be fully reported.  Any necessary tests or studies needed to identify the claimed disability must be conducted.

Even in the absence of records reflecting treatment for the initial neck injury, the examiner must take into account the Veteran's report of an injury to the back of the neck and the investigation reports indicating that he was taken to the hospital after the injury occurred and that a cut on the back of the neck that did not require sutures was observed. 

Based on the examination, the Veteran's assertions, and a review of the claims file that includes evidence of intervening neck injuries, the examiner must opine whether the Veteran's diagnosed cervical spine disorder is at least as likely as not related to the injury or other incident of his service.

In offering this opinion, the examiner is to provide a complete medical rationale for all opinions, which should include discussions of the medical principles as well as the facts involved.  The examiner should also discuss the significance of the post-service neck injuries.

3.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraphs. 

4.  When the development has been completed, the RO should readjudicate the two remaining claims in light of all the evidence of record.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


